
	
		I
		111th CONGRESS
		1st Session
		H. R. 2108
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Ms. Fudge introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To protect home buyers from predatory lending
		  practices.
	
	
		1.Short titleThis Act may be cited as the
			 Predatory Mortgage Lending Practices
			 Reduction Act.
		2.Certification
			 requirements for mortgage lenders and brokers
			(a)In
			 generalThe Real Estate Settlement Procedures Act of 1974 is
			 amended by inserting after section 12 (12 U.S.C. 2610) the following new
			 section:
				
					13.Certification
				requirements for mortgage lenders and brokers
						(a)RequirementNo
				person may, in connection with a subprime federally mortgage related loan,
				provide mortgage lending services or mortgage brokerage services unless such
				person is, at the time of the provision of such services, certified by the
				Secretary pursuant to this section as having been adequately trained with
				regard to subprime lending.
						(b)Standards and
				examination
							(1)In
				generalThe Secretary shall, by regulation, establish
				requirements, standards, and procedures for testing and certifying persons
				providing mortgage lending services or mortgage brokerage services in
				connection with a subprime, federally related mortgage loans.
							(2)ExaminationSuch
				standards and procedures shall require, for certification under this section,
				that the individual shall demonstrate, by written examination, knowledge
				regarding the following areas:
								(A)Federal
				lawThe requirements and limitations under Federal laws regarding
				mortgage lending, including the Truth in Lending Act, the
				Fair Credit Reporting Act, the Equal
				Credit Opportunity Act, the Real Estate Settlement Procedures Act of 1974, the
				Home Ownership and Equity Protection Act of 1994, the Home Mortgage Disclosure
				Act of 1975, and the Fair Housing
				Act.
								(B)Subprime
				lendingLegal and appropriate practices, methods, conventions,
				and terms of subprime lending in all lending functions, including advertising
				and marketing, consumer education and counseling, origination, underwriting,
				closing, servicing, information technology, and internal control policies and
				procedures.
								(C)Predatory
				lendingIllegal and inappropriate practices, methods, practices,
				and terms of predatory lending. The Secretary shall, by regulation, define the
				term predatory lending for purposes of this subsection.
								(D)Law regarding
				competency to contractBasic contract law regarding competency
				and incapacity to contract.
								(c)DecertificationThe
				Secretary shall establish standards and procedures for suspension and
				revocation of the certification under this section, which shall—
							(1)provide the
				individual subject to suspension or revocation an opportunity to be heard;
				and
							(2)provide for
				suspension or revocation in such instances as the Secretary determines
				appropriate, which shall include an agency determination or a judgment by a
				court of competent jurisdiction that a certified individual has engaged in an
				act or practice that is unfair or deceptive under section 5 of the
				Predatory Mortgage Lending Practices
				Reduction Act.
							(d)Renewal of
				certificationThe Secretary shall provide that certification
				under this section shall be effective for a specified period of time, as
				determined by the Secretary. The Secretary shall establish standards and
				procedures for recertification of individuals whose certifications are
				expiring. The Secretary shall establish a procedure for notifying certified
				individuals of the expiration of their certifications.
						(e)Information and
				training
							(1)In
				generalThe Secretary shall make available, for persons engaged
				in providing mortgage lending services and mortgage brokerage services,
				information and training in the areas described in subsection (b)(2). Such
				information and training shall be made available through classes, written
				materials, and the World Wide Web.
							(2)ContractsThe
				Secretary may enter into such agreements and contracts as the Secretary
				considers necessary to make information and training under this subsection
				available.
							(3)Authorization of
				appropriationsFor providing information and training under this
				subsection, there are authorized to be appropriated to the Secretary $2,000,000
				for each of fiscal years 2009 and 2010.
							(f)DefinitionsFor
				purposes of this section, the following definitions shall apply:
							(1)Mortgage
				brokerage servicesThe term mortgage brokerage
				services means the bringing together of a borrower and lender to obtain
				a federally related mortgage loan and the rendering of settlement services, by
				a person who is not an employee or exclusive agent of a lender.
							(2)Mortgage lending
				servicesThe term mortgage lending services means
				services relating to the origination of a federally related mortgage loan,
				including the taking of loan applications, loan processing, and the
				underwriting and funding of a loan.
							(3)Prime lending
				rateThe term prime lending rate means, with respect
				to a lender, the lowest interest rate charged by such lender to its most
				creditworthy customers.
							(4)Subprime
								(A)In
				generalThe term subprime means, with respect to a
				federally related mortgage loan, that the borrower under the loan, or the loan
				terms, exhibit characteristics that indicate that the loan is subject to a
				significantly higher risk of default than federally related mortgage loans made
				to borrowers at prime lending rates.
								(B)RegulationsThe
				Secretary shall prescribe regulations to carry out this paragraph, which shall
				specify characteristics referred to in subparagraph (A) that indicate a higher
				risk of default and shall establish criteria based on such characteristics for
				determining whether a federally related mortgage loan is a subprime loan. Such
				characteristics shall include—
									(i)higher loan fees
				or penalties;
									(ii)higher interest
				rates;
									(iii)higher
				debt-to-income ratios;
									(iv)a
				history of loan delinquency;
									(v)higher
				loan-to-value ratios;
									(vi)lower credit
				scores or other credit ratings;
									(vii)more recent
				declaration of bankruptcy;
									(viii)lack of a
				credit history; and
									(ix)any other factors
				that the Secretary considers
				appropriate.
									.
			(b)RegulationsNot
			 later than 6 months after the date of the enactment of this Act, the Secretary
			 of Housing and Urban Development shall issue regulations pursuant to section
			 19(a) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2617(a))
			 as may be necessary to carry out the amendment made by subsection (a) of this
			 section.
			3.Lender
			 requirements for high cost mortgagesSection 129 of the Truth in Lending Act (15
			 U.S.C. 1639) is amended by adding at the end the following new
			 subsections:
			
				(m)Best practices
				plan
					(1)In
				generalAny creditor who extends credit in connection with a
				mortgage referred to in section 103(aa) shall establish and maintain a best
				practices plan, in accordance with regulations which the Board shall prescribe,
				to ensure compliance with the requirements of this title.
					(2)RequirementsThe
				best practices plan established under paragraph (1) by any creditor shall
				require the creditor, and any subcontractor or agent of the creditor to—
						(A)provide all
				employees of the creditor, subcontractor, or agent who are involved in any
				aspect of an extension of credit in connection with a mortgage referred to in
				section 103(aa), and any subcontractor or agent of such creditor so involved,
				with such training in the best practices plan of the creditor as the Board
				determines by regulation to be appropriate; and
						(B)periodically
				review and evaluate the performance of such employees, contractors, and agents
				under the best practices plan.
						(n)Good faith
				resolution of complaintsA creditor, and any agent or assignee of
				the creditor—
					(1)shall make a good
				faith effort to resolve any consumer complaint concerning improper or
				questionable lending practices with respect to a mortgage referred to in
				section 103(aa) before the end of the 60-day period beginning on the date the
				complaint is received by the creditor, agent or assignee; and
					(2)may take no action, directly or indirectly,
				including seeking any remedy in law or equity, to collect the amount of any
				mortgage referred to in paragraph (1), or any part of such amount, or otherwise
				enforce the mortgage against the consumer or the property securing the
				mortgage, during such 60-day period (and any time limit for bringing an action
				to collect any such amount shall toll during such period and any civil action
				filed before the beginning of such period in any court shall be suspended
				during such period).
					(o)Prohibition on
				charges not previously disclosedA creditor, or an agent or
				assignee of a creditor, may not impose any charge or fee, or attempt to collect
				any charge or fee, in connection with a mortgage referred to in section 103(aa)
				that was not disclosed before the mortgage was executed, or impose or attempt
				to collect any charge or fee that was so disclosed in an amount in excess of
				the amount disclosed, unless the creditor or assignee establishes, in
				accordance with regulations which the Board shall prescribe, that the charge or
				fee is reasonable and could not have reasonably been foreseen at the time the
				mortgage was executed.
				(p)Plain
				description and disclosure requirement
					(1)Charges and
				feesNotwithstanding any other provision of this title, all
				disclosures of charges and fees required under this title with regard to a
				mortgage referred to in section 103(aa), shall be separately enumerated and
				clearly labeled, stated, and described, including charges described in clause
				(ii) or (iii) of section 128(a)(2)(A).
					(2)Rescission and
				other rightsThe disclosure required under the penultimate
				sentence of section 125(a) in connection with a mortgage referred to in section
				103(aa), together with a summary of the consumer’s rights, shall be provided to
				the consumer in clear and plain language not less than 24 hours before the
				mortgage is
				executed.
					.
		4.Unfair and
			 deceptive acts and practices
			(a)ProhibitionIt shall be unlawful, in providing any
			 mortgage lending services for a subprime federally related mortgage loan or any
			 mortgage brokerage services for such a loan, to engage in any unfair or
			 deceptive act or practice, which shall include, in the case of any appraisal of
			 a property offered as security for repayment of the loan that is conducted in
			 connection with such loan—
				(1)directly or indirectly, compensating,
			 coercing, or intimidating a person conducting or involved in an appraisal, or
			 attempting, directly or indirectly, to compensate, coerce, or intimidate such a
			 person, for the purpose of causing the appraised value assigned under the
			 appraisal to the property to be based on any factor other than the independent
			 judgment of the appraiser; and
				(2)knowingly submitting a false or misleading
			 appraisal in connection with the loan.
				(b)Rulemaking
			 proceedingsThe Secretary of Housing and Urban Development, the
			 Board of Governors of the Federal Reserve System, and the Federal Trade
			 Commission may jointly issue—
				(1)interpretive rules
			 and general statements of policy with respect to unfair or deceptive acts or
			 practices in the provision of mortgage lending services for a subprime
			 federally related mortgage loan and mortgage brokerage services for such a
			 loan, within the meaning of subsection (a); and
				(2)regulations
			 defining with specificity acts or practices which are unfair or deceptive in
			 the provision of mortgage lending services for a subprime federally related
			 mortgage loan or mortgage brokerage services for such a loan, within the
			 meaning of subsection (a).
				(c)Compliance
			 enforcementAny violation of a regulation issued under subsection
			 (b)(2) shall be treated as a violation of a requirement imposed under the Truth
			 in Lending Act and compliance with such regulation shall be enforceable under
			 sections 108 and 130 of such Act.
			(d)DefinitionsFor
			 purposes of this section, the terms mortgage brokerage services,
			 mortgage lending services, and subprime have the
			 meanings given such terms in section 13(f) of the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2611(f)).
			(e)Penalties
				(1)First
			 violationIn addition to the enforcement provisions referred to
			 in subsection (c), each person who violates this section shall forfeit and pay
			 a civil penalty of not more than $10,000 for each day any such violation
			 continues.
				(2)Subsequent
			 violationsIn the case of any person on whom a civil penalty has
			 been imposed under paragraph (1), paragraph (1) shall be applied by
			 substituting $20,000 for $10,000 with respect to
			 all subsequent violations.
				(3)AssessmentThe
			 agency referred to in subsection (a) or (c) of section 108 of the Truth in
			 Lending Act with respect to any person described in paragraph (1) shall assess
			 any penalty under this subsection to which such person is subject.
				5.Prohibition on
			 certain arbitration clauses
			(a)In
			 generalThe Consumer Credit
			 Protection Act (15 U.S.C. 1601 et seq.) is amended by adding at the
			 end the following new title:
				
					XDispute
				resolution
						1001.Short
				titleThis title may be cited
				as the Consumer Fairness
				Act.
						1002.DefinitionsFor purposes of this title, the following
				definitions shall apply:
							(1)ConsumerThe
				term consumer means any individual.
							(2)Consumer
				transactionThe term consumer transaction means the
				sale or rental of goods or services, the extension of credit, or the provision
				of any other financial product or service, to an individual in a transaction
				entered into primarily for personal, family, or household purposes, including
				any consumer credit transaction that is secured by the consumer’s principal
				dwelling.
							(3)Consumer
				contractThe term consumer contract means any
				written, standardized form contract between the parties to a consumer
				transaction.
							1003.Prohibition on
				arbitration clauses imposed on consumers without their consent
							(a)In
				generalA written provision in any consumer transaction or
				consumer contract which requires binding arbitration to resolve any controversy
				arising out of such transaction or contract, or the refusal to perform the
				whole or any part of the transaction shall not be enforceable.
							(b)Post-controversy
				agreementsSubsection (a) shall not apply with respect to a
				written agreement to determine by binding arbitration an existing controversy
				arising out of a consumer transaction or consumer contract if the written
				agreement has been entered into by the parties to the consumer transaction or
				consumer contract after the controversy has arisen.
							(c)Coordination
				with other lawNo provision of this section shall be construed as
				annulling, altering, affecting, or superseding any Federal law, or the laws of
				any State, relating to arbitration in connection with consumer transactions or
				consumer contracts, except to the extent that those laws are inconsistent with
				the provisions of this section, and then only to the extent of the
				inconsistency.
							.
			(b)ApplicabilityThe
			 amendments made by this section shall apply to all consumer transactions and
			 consumer contracts entered into on, or after the date of the enactment of this
			 Act and to all controversies pending or filed on, or arising after, the date of
			 the enactment of this Act.
			6.Grants to
			 community development corporations for predatory lending education
			(a)In
			 generalThe Community Development Banking and Financial
			 Institutions Act of 1994 (12 U.S.C. 4701 et seq.) is amended by adding at the
			 end the following new section:
				
					122.Grants to
				community development corporations for predatory lending education
						(a)In
				generalTo the extent amounts are made available under subsection
				(d), the Fund may make grants to nonprofit community development corporations
				to provide education and training to borrowers, potential borrowers, and
				community groups regarding illegal and inappropriate practices, methods,
				practices, and terms of predatory lending.
						(b)SelectionThe
				selection of community development corporations to receive grants under this
				section shall be at the discretion of the Fund and in accordance with criteria
				established by the Fund.
						(c)Grant
				amountsThe Fund may establish a limitation on the amount
				received by any single community development corporation from grants under this
				section for any single fiscal year.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to the Fund
				for grants under this section $2,000,000 for each of fiscal years 2009 and
				2010.
						.
			(b)Amendment to
			 table of contentsThe table of contents in section 1(b) of the
			 Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C.
			 4701 note) is amended by inserting after the item relating to section 121 the
			 following new item:
				
					
						Sec. 122. Grants to community development
				corporations for predatory lending
				education.
					
					.
			
